        Case 2:21-mc-00052-MRH Document 9-1 Filed 02/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: APPLICATION OF                     )
FORBES MEDIA LLC                          )     Misc. No. 21-52
AND THOMAS BREWSTER                       )
TO UNSEAL RECORDS                         )


                                          ORDER

              AND NOW, this ______ day of February, 2021, upon consideration of the United

States of America’s Motion for Enlargement of Time to a Response, it is hereby ORDERED,

ADJUDGED AND DECREED that said motion be and the same hereby is GRANTED.

              IT IS FURTHER ORDERED that the United States of America's Response is due

on or before Tuesday February 16, 2021.




                                          _____________________________________
                                          THE HONORABLE MARK R. HORNAK
                                          UNITED STATES CHIEF DISTRICT JUDGE

cc: Counsel of record
